Case: 20-60614     Document: 00516276313         Page: 1     Date Filed: 04/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      April 12, 2022
                                  No. 20-60614
                                                                     Lyle W. Cayce
                                Summary Calendar                          Clerk


   Esaquio Mateo-Juan,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 942 446


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Esaquio Mateo-Juan, a native and citizen of Guatemala, petitions for
   review of the Board of Immigration Appeals’s (BIA) decision dismissing his
   appeal from the Immigration Judge’s (IJ) order denying his application for
   cancellation of removal. We have previously granted summary denial of the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60614      Document: 00516276313           Page: 2    Date Filed: 04/12/2022




                                     No. 20-60614


   petition, in part, as to his claim challenging the IJ’s denial of a continuance.
   He has also challenged the BIA’s factual findings and legal conclusions,
   arguing that the BIA did not consider and appropriately weigh relevant
   factors in its determination that he failed to demonstrate that his removal
   would cause exceptional and extremely unusual hardship to his children. To
   the extent that he argues that the BIA failed to consider country conditions
   in Guatemala in determining that his removal would not cause exceptional
   and extremely unusual hardship to his children, he presented no argument
   on country conditions to the BIA, and the argument is therefore unexhausted.
   See Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001).
          Despite Mateo-Juan’s assertions to the contrary, the BIA considered
   his wife’s medical conditions and the family’s financial situation. The BIA
   found that Mateo-Juan failed to present sufficient evidence showing that his
   wife’s medical conditions were unmanaged, that she was unable to find some
   type of work, and that his family would not be able to find a place to live if he
   was removed. He points to no evidence that would compel a contrary
   conclusion. See Guerrero Trejo, 3 F.4th at 774-75.
          Moreover, Mateo-Juan does not establish that the consequences of his
   removal are “‘substantially beyond the ordinary hardship that would be
   expected when a close family member leaves this country.’” Guerrero Trejo
   v. Garland, 3 F.4th 760, 775 (5th Cir. 2021) (quoting In re Monreal-Aguinaga,
   23 I & N. Dec. 56, 62 (BIA 2001). Thus, substantial evidence supports the
   determination that Mateo-Juan was ineligible for cancellation of removal. See
   Guerrero Trejo, 3 F.4th at 775.
          Accordingly, the petition for review is DISMISSED in part and
   DENIED in part. The Government’s motion to dismiss is also DENIED.




                                          2